The majority opinion asserts that there are two controlling questions presented by this appeal. First, did the notice of *Page 121 
April 25, 1945, which was sent to the plaintiff by the defendant school board, substantially comply with the requirements of section 1075, Revised Codes of Montana of 1935, and second, are rough drafts of the minutes of a school board meeting, which were prepared by its secretary or by a stenographer employed by the board, in attendance at a meeting of the board, admissible to contradict the recitals of the official minute book of the board?
I cannot agree that the issues can be limited in this manner. The first question to be resolved is whether the defendant board had the power to issue the notice in question to the plaintiff. As the chief justice has pointed out, a school board is merely an administrative agency created by statute and invested with the limited powers expressly conferred. In order to determine the power invested in the board, we must look to the Acts of the legislature from which the board draws its authority.
Various rules have been laid down for the construction and interpretation of legislative Acts. The most frequent statement is that a statute, clear and unambiguous on its face need not and cannot be interpreted by a court. 2 Sutherland on Statutory Construction, 3rd Ed., sec. 4502. Mr. Justice Angstman's concurring opinion declares that here "the statute is plain and unambiguous." By such a statement he would foreclose further discussion. But a declaration that a statute is "plain and unambiguous" is evidence that the statute has been considered and that the Justice has reached a conclusion as to its meaning and construction. "In many instances this will be a proper construction but frequently it merely disguises the court's unwillingness to consider evidence other than the court's own impression of what the legislative intent is." 2 Sutherland on Statutory Construction, 3rd Ed., sec. 4503.
For example, section 1075 says that the school board on or before the first day of May must give notice to the teacher "that his services will not be required." In Roget's Thesaurus, synonyms for "require" are "need," "want," "desire." If "require" means "want" or "desire" it is open to one interpretation. *Page 122 
If it means "need" it is open to a different in-interpretation. Surely we cannot say that the statute is unambiguous when the construction of the words in the statute can lead to two different conclusions.
The task of the court is to arrive at the legislative meaning. In order to arrive at the meaning of the legislature we must determine the purpose of the Act. Southland Gasoline Co. v. Bayley, 319 U.S. 44, 47, 63 S.Ct. 917, 87 L.Ed. 1244. One of the principal functions of government is to provide an efficient educational system. The men who drafted the Montana Constitution recognized this by providing that: "It shall be the duty of the legislative assembly of Montana to establish and maintain a general, uniform and thorough system of public, free, common schools." Art. XI, sec. 1, Const. of the state of Montana.
The public welfare demands that school children be protected in their right to a free educational system, under competent, qualified teachers. To this end the state has established and maintains normal schools for the purpose of training and qualifying teachers to efficiently serve in the public schools of the state. For many years public attention has been drawn to the lack of qualified, experienced teachers. Devoted, public-spirited individuals have been drawn away from the teaching profession to positions more remunerative and with greater security. Many teachers have abandoned the profession because of low incomes, unfair treatment and arbitrary dismissals. Not only was the school system handicapped by the withdrawal of these individuals but the state failed to receive an adequate return for the money expended in training and qualifying teachers. There was a legislative recognition that if those who entered the profession could be secure in their employment and devote their energies to increasing their skill and knowledge in educational fields, intelligent, able men and women would make the profession their life work. Teachers' tenure statutes and teachers' retirement Acts are some of the means adopted to render the profession more attractive. The purpose of granting tenure *Page 123 
then, is to protect a qualified teacher from discharge and dismissal for political whims or personal dislike. Teachers who render a social service of the highest order shall not be subject to dismissal or discharge after years of efficient service without good cause.
The legislature enacted section 1075 as a part of a comprehensive School Code for the regulation of schools, Section 801, Chapter 76 of the Laws of 1913, which later became section 1075, Revised Codes of Montana of 1935, was entitled by the legislature: "Tenure of Office of Teachers" and when this section was amended by Chapter 87 of the Laws of 1927, the legislature entitled the Act: "An Act to Amend Section 1075 of the Revised Codes of the State of Montana of 1921, Relating to the Tenure of Office of Teachers." Under our Constitution, section 23 of Article V, a title is an indispensable part of every statute and in ascertaining the intention of the legislature "where the title throws light on the meaning of the statute it is an available tool" for a construction and interpretation of the statute. 2 Sutherland on Statutory Construction, 3rd Ed., sec. 4802.
The legislature enacted a tenure law. They called it a tenure law. In construing such law we must look to the purpose sought to be achieved by the legislature and we must construe the law in order to protect the individuals for whose benefit the law was enacted. Under these rules of construction an analysis of section 1075 shows that after a teacher has been elected for the third consecutive year he receives a continuing contract for an indefinite period. He is "deemed re-elected from year to year thereafter" and, as Chief Justice Johnson said in State ex rel. Keeney v. Ayers, 108 Mont. 547, 554, 92 P.2d 306, "Reappointment after three years' service is reappointment after three years of service, whether it is a reappointment for one year or for twenty-five. It must, therefore, under the board's regulations, be `deemed a permanent appointment.'" The teacher then, after the statutory probationary period, has *Page 124 
a continuing contract unless he is notified before the first day of May that "his services will not be required."
Keeping in mind the purpose of the Act, the provision in section 1075, Revised Codes of Montana 1935, that the "board of trustees shall by majority vote of its members on or before the first day of May give notice in writing to said teacher or principal that he has been re-elected or that his services will not be required for the ensuing year;" can only mean that no teacher will be needed to teach in the district the following year. The board is thus given the opportunity to consolidate schools or departments and reduce the number of teachers needed. But in order to do so the school board must plan in advance and give the teacher notice of such plan.
If the phrase "his services will not be required" is construed to mean that the board may refuse to rehire the teacher for trivial or undisclosed reasons and emphasis is placed upon the word "his" without regard to the reason for the Act or the other portions of the school law, then the Act is nullified, the will of the legislature ignored and the persons for whose benefit the legislation enacted are left in a worse position than they would have been had there been no legislation at all.
Mr. Chief Justice Adair has reviewed the decisions involving section 1075, Revised Codes 1935, since its enactment in 1913 and pointed out that the court has applied this section for the security and protection of the teachers in the thirty-four years that have elapsed since its enactment.
The one exception was Moses v. School District No. 53, Lincoln County, 107 Mont. 300, 86 P.2d 407. In that case a teacher who had taught for three consecutive years was not given the notice provided for by section 1075 and under the provisions of that section automatically was re-elected for the ensuing year. There were three schools in the district and during the month of August the school trustees decided to close one of the schools and transport the pupils to another, and therefore notified the teacher that her services would not be required. The school trustees contended that it had been a custom *Page 125 
to re-employ a teacher in April upon the condition that there would be a sufficient number of pupils to warrant the holding of the school and upon the understanding that if there were not a sufficient number of pupils the trustees could close the school and the contract of re-employment would be void. The teacher's contract further contained the provision: "It is mutually understood and agreed, that whenever the school shall be closed by order of the trustees on account of the prevalence of contagious or epidemic disease, or from any cause, or lack of attendance, the salary of said first party as teacher shall stop and this contract shall be void."
The majority of this court, speaking through Mr. Justice Angstman, held that the trustees had the right to decide in August to close a school and void a teacher's contract made in April. The court based its decision on section 1044, Revised Codes 1935, which gives the board of trustees authority to close a school when the enrollment falls below five pupils if the pupils can be cared for more economically in another school, and on section 1010, Revised Codes 1935, which permits the trustees to transport the pupils when they deem it for the best interests of the school. The court also relied on the provisions of the contract quoted above and permitted the school board to close the school, cancel the teacher's contract in August and leave her without a position at the beginning of the school year.
There was a strong dissent by Mr. Justice Ralph J. Anderson wherein he pointed out sections 1044, 1010 and 1075, Revised Codes 1935, could be given a construction giving them all effect, "as the board may determine at some time before the first of May that it will close the school for the ensuing year either under the provisions of section 1010 or 1044, or both, and thereupon by majority vote act and give the notice in accordance with section 1075. Any other construction leads to the destruction of section 1075, which is the last legislative declaration."
Mr. Justice Anderson also pointed out that, "A custom cannot vary the terms of, or operate to abrogate or repeal, a general *Page 126 
statute. (Citing cases.) Such a contract containing a provision contrary to a statute declaring the public policy of the state is invalid. (Citing cases.)" Moses v. School Dist. No. 53, 107 Mont. 300,308, 86 P.2d 407, 410.
Thus in the Moses case the majority opinion read out of the statute the requirement that a written notice be given the teacher on or before the first day of May. Today in the instant case the majority of the court, by judicial construction, has administered the coup de grace to section 1075 by reading out the balance of the statute. In these two cases the court has destroyed the security and protection afforded the teachers of the state of Montana by our tenure law and rendered the statute an empty shadow without substance.
I concur with the Chief Justice that the plain intention of the legislature in enacting section 1075 was to provide for a continuing contract for an indefinite period for teachers who had demonstrated their efficiency and qualifications after a three-year probationary period. Such teacher can only be dismissed under the provisions of section 1085 and after a hearing before the board. State ex rel. Howard v. Ireland,114 Mont. 488, 138 P.2d 569.
Then in order to dispense with the services of a teacher under the provisions of section 1075 there must be a bona fide showing that the school board decided to discontinue the department in which the plaintiff was teaching so that for the year 1945-1946 no teacher would have been required for that position. In the absence of such a showing, in order to dismiss this teacher or any teacher who has served the requisite probationary period, the board must hold a hearing and find that the teacher is subject to dismissal for one of the causes set forth in section 1085. There is no showing in this case that any such hearing was held or that any of the causes enumerated in section 1085 are present. It is my conviction that the plaintiff has a continuing contract with the defendant school board, that under the facts shown by this record, the school board had no power or jurisdiction to notify her that they had decided "not *Page 127 
to renew" her contract for the 1945-1946 school year, and that she should be reinstated as a teacher in the Helena public schools.
It has been suggested that in 1943, 1945 and in 1947, legislation relating to teachers' tenure failed of passage and the conclusion has been drawn that this is indicative of the legislative will to deny tenure to the teachers. The same argument was advanced in State v. Board of School Directors,190 Wis. 570, 209 N.W. 683, 686, where the question was the intent of the legislature in providing a classification system for probationary teachers. There the court said: "Appellants in this connection have called to our attention the fact of unsuccessful attempts made in the legislative sessions of 1923 and 1925 to provide for a similar probationary period for teachers in other cities of the state, and urges this as an argument in support of their proposition of improper classification. This fact,however, creates upon us just the contrary impression. It may well indicate that the Legislature in those two sessions at least, they having failed on such occasions to repeal or offer to repeal the provisions challenged here affecting cities of the first class, were of the opinion which we are now expressing, viz. that there is a good and substantial basis for the classification that has been made and is now upheld." (Emphasis mine.)
I agree. If such irrelevant matter may be considered at all, the inference to be drawn is that the legislature believed the present law to be a tenure law, protecting the rights of the teachers in the security of their employment and did not wish to disturb it.
Rehearing denied May 29, 1947.